PaeNes, J.
(dissenting). The real contention on the trial of the case 'was whether Exhibit 1 expressed the contract between the parties as claimed by the plaintiff, or whether the transaction of January 6th, including the execution of Exhibit 2, expressed such contract as claimed by the defendants. On disputed evidence the jury found in favor of the plaintiff, and upon such finding he was entitled to judgment, unless the contract expressed in Exhibit 1 was in contravention of public policy, or unless his testimony was so inherently incredible as to be unworthy of belief. It is improbable that the plaintiff did not know that a mutual insurance company was not subject to barter and sale, but it is not incredible that he should have been innocent upon the subject. Many people who are intelligent along the lines of their respective Callings have very hazy ideas about the fundamental differences between mutual and stock companies. It is likewise improbable that plaintiff Avas not aware of the fact that the insurance company he was purchasing an interest in was not organized as a stock company, but it is not incredible that he *415should be innocent upon the- point. The case was tried by a jury at the home of the defendants, and I think its verdict •should stand.
There was no purpose on the part of the buyer or sellers that the company should be looted or that the policy-holders should suffer by the transaction, and there is not a suggestion of any kind in the case that they would suffer. The plaintiff suggested the lowering of the rates then charged and additional hospital facilities for policy-holders. lie also proposed to make a vigorous endeavor to augment the membership which should reduce the expense ratio per policy-holder -of conducting the business. There is no suggestion that the business of the company would suffer by removing the offices ■of the company to Wausau. I should deprecate as quickly as •any one any attempt to exploit a mutual insurance company for the illicit gain of its trustees and officers. I do not think agreements should be avoided as against public policy, however, where theoretical pangs only are alleviated by so doing. Under the great weight of authority the transaction must at least have a tendency to be injurious to the public before the ban of the law operates upon it. 6 Words & Phrases, 5813; 23 Am. & Eng. Ency. of Law (2d ed.) 455, 456, and cases •cited.
MaRskat.l, J. I concur in the opinion of Mr. Justice Eaektes.